TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00522-CV



                   Charles W. Barnett and Peggy Lee Barnett, Appellants

                                                v.

                         Texas Mutual Insurance Company, Appellee



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
  NO. D-1-GN-10-000374, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Charles W. Barnett and Peggy Lee Barnett no longer wish to pursue

their appeal. The Barnetts, along with appellee Texas Mutual Insurance Company, have filed a

“Stipulation and Order of Dismissal” seeking dismissal of this appeal with prejudice. We grant the

parties’ motion and dismiss the appeal with prejudice. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Joint Motion

Filed: November 30, 2011